DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 26 August 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The rejections under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, are withdrawn;
In view of Applicant’s amendments & arguments with respect to claims being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, these claim interpretations are withdrawn; &
Claims 1, 3-10 & 12-15 are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Cohen, WO #2008/017113
[Cohen ('113)]

-
Hilger et al., US #5,313,876
[Hilger ('876)]

-
Yang et al., US #2017/370595
[Yang ('595)]






Claim Rejections Under 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hilger ('876) in view of Yang ('595).
In Re Claims 1-5 & 7-11, Hilger ('876) discloses:
Cl. 1: All aspects of the claimed invention including: Pasta cooking appliance (Pasta Cooking System #10) comprising:
a self-supporting cabinet (Cabinet #12);
an open-top cooking basin recessed on the top of the cabinet and dimensioned to contain water (Cooking Vat #14);
a heating element adapted to selectively heat up the water contained in the cooking basin so as to bring the water therein to boil (At least Col. 2, Ln. 39-49; Col. 5. Ln. 6-19: System #10 is selectively operated in various modes, including boil & simmer);
an overflow drain line structured to drain out of the cooking basin a portion of the water exceeding a given maximum level inside the cooking basin (Plumbing / Piping #28 leading from Overflow Weir #26 to Drain Conduit #24);
at least one sensor adapted to determine when a boil-over phenomenon is taking place in the cooking basin (High Water Level Probe #48
an electronic control unit which communicates with said at least one sensor (Controller #60) and is adapted to control the heating element for reducing heat-output of the heating element when a boil-over phenomenon in the cooking basin is determined;
With the possible exception of the controller being adapted to control the heating device for reducing heat-output of the heating device when a boil-over phenomenon in the cooking basin is determined,
wherein the at least one sensor includes a presence sensor associated with the overflow drain line and adapted to directly detect a presence of water flowing into or along said overflow drain line (Col. 2, Ln. 51-Col. 4, Ln. 2: High Water Probe #48 is positioned at a level of Overflow Weir #26 indicating when water is about to flow into Overflow Weir #26 & into Drain Line #28, i.e. is associated with the overflow drain).
Nevertheless, Yang ('595) discloses from the same Cooking Systems Utilizing Boiling Water field of endeavor as applicant's invention, a control system (Fig. 1-6) utilizing a controller (Control Device #600) operating a cooking system to reduce the heating power when a water level exceeds a preset water level (Fig. 1, Blocks 101-103; Par. 19-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control sequence of Yang ('595) into the system of Hilger ('876) for the purpose of avoiding over-flow of water (Para. 4).
Cl. 10: all aspects of the claimed invention including: Operating method of a pasta cooking appliance (Pasta Cooking System #10) comprising a self-supporting cabinet (Cabinet #12) and an open-top cooking basin which is recessed on a top of the cabinet and is dimensioned to contain water (Cooking Vat #14), draining out of the cooking basin the water exceeding a given maximum level inside the cooking drain (At least Col. 1, Ln. 67-Col. 2, Ln. 11; Col. 3, Ln. 32-36; Via High Water Level Probe #48); ((Fig. 1, Block #101-103; Par. 19-24);
With the possible exception of: the method comprising the steps of heating up water contained in the cooking basin so as to bring the water to boil; automatically detecting a water boil-over phenomenon in the cooking basin; and automatically setting to zero or reducing heating of the water contained in the cooking basin when a boil-over phenomenon in the cooking basin is detected; wherein the step of automatically detecting when a boil-over phenomenon is taking place in the cooking basin comprises detecting when the water is drained out of the cooking basin.
Nevertheless, Yang ('595) discloses from the same Cooking Systems Utilizing Boiling Water field of endeavor as applicant's invention, a control system (Fig. 1-6) utilizing a controller (Control Device #600) operating a cooking system to reduce the heating power when a water level exceeds a preset water level (Fig. 1, Blocks 101-103; Par. 19-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control sequence of Yang ('595) into the system of Hilger ('876) for the purpose of avoiding over-flow of water (Para. 4).
Cl. 3: wherein the overflow drain line includes a downwards-extending tubular element branching off from the cooking basin (Fig. 2: Drain Line #28 extends downward from Overflow Weir #26) and the presence sensor is located inside or outside said tubular element (Fig. 2, 4: Probe #48 is outside of Line #28).
Cl. 4, 5:
[Cl. 4] wherein said tubular element has an intermediate bended segment (Fig. 2: The elbow connecting the vertical & horizontal sections of Piping #28);
[Cl. 4, 5] With respect to “the presence sensor is located on said intermediate bended segment” & “wherein the presence sensor is, or includes, at least one temperature sensor adapted to measure a temperature of said tubular element”, each of the type & location of the sensor would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either one of the probe being located on the bend or the probe being a temperature sensor solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Hilger ('876) would function equally well in either configuration..
Cl. 7: additionally comprising: a water supply line which is connectable to a water mains and is adapted to selectively channel/pour water of the water mains directly into the cooking basin (Col. 3, Ln. 37-40: Water Fill Lines #34, 36, connected to water mains via Inlet Line #30); and/or a water drain line that branches off from a bottom of the cooking basin and is adapted to selectively channel the water contained in the cooking basin outside of the same pasta cooking appliance (Col. 3, Ln. 24-36: Drain Conduit #24 selectively drains water from Vat #14 by operation of Valve #22).
Cl. 8, 9: additionally comprising one or more discrete cooking baskets each of which is dimensioned to internally accommodate a given amount of pasta or similar foodstuff and is adapted to be fitted onto the cooking basin so as to plunge all its contents into the water contained inside the cooking basin / wherein the cooking basin is dimensioned to removably accommodate, at the same time, a number of one or more said cooking baskets arranged one adjacent the other (Fig. 1: Multiple baskets are shown attached to Basket Lift #20).
In Re Claims 6, 12, 14 & 15, Yang ('595) further discloses:
Cl. 6, 12: wherein the electronic control unit is configured to autonomously set to zero, or reduce, the heat-output of the heating device for a predetermined time interval / wherein automatically setting to zero or reducing the heating of the water contained in the cooking basin comprises setting to zero or reducing the heating for a given time interval (At least Para. 4: The controller intermittently heats the cooking apparatus, i.e. controls the heat output levels repeatedly in a preset pattern at preset time intervals).
Cl. 14, 15: wherein the step of automatically setting to zero or reducing the heating of the water contained in the cooking basin comprises reducing the heating to a pre-set intermediate safety value, or reducing the heating by a pre-set percentage / wherein said pre-set percentage ranges between 10% and 50% (P. 12, Ln. 21-28: The heating power is reduced, e.g., by half).
In Re Claim 13, with respect to “wherein the time interval ranges between 10 and 300 seconds”, the specific time intervals would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a time interval between 10 & 300 seconds solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Hilger ('876) would function equally well in either configuration..
Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered
Applicant’s arguments with the anticipation respect by Cohen ('113) are persuasive.  As a result, the previous rejections of Claims 10, 11, 14 & 15 by Cohen ('113) are withdrawn.
Applicant’s arguments with respect to obviousness rejections by Hilger ('876) in view of Yang ('595) are not persuasive
With respect to applicant's argument that the references fail to show a sensor to detect “the sound of pressurized steam” in Claims 1 & 10, it is noted that this feature upon which applicant relies is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, each of Claims 1 & 10 recite “a presence sensor”, not an audio / pressure sensor.
Applicant also argue that the probe of Hilger ('876) does not detect water in the drain line.  Examiner respectfully disagrees.  As stated in Hilger ('876), High Water Probe #48 is located at the level of Drain Weir #26, indicating that when water reaches the level of the probe, it is entering the drain weir.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762